Chief Justice Campbell
concurring specially.
As I understood this record, the plaintiffs were not entitled to recover unless, among other things, they established that their locations were based upon a valid discovery of mineral. The findings of the trial court were general in their nature, and in favor of appellee. The testimony was conflicting, and under the general rule of this court, the find*296ings should not be disturbed. The judgment may therefore be affirmed upon this ground alone.
As to the meaning of the sections of our statute construed by Mr. Justice Goddard, I express no opinion, for the reason that I do not consider it a question necessary to be determined in this case. I am authorized by Mr. Justice Gabbert to say that he concurs with me in the views herein expressed.